Citation Nr: 0933128	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral plantar faciitis.

2.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 2005.

Service connection for a low back disability was initially 
granted in a June 2005 rating decision.  

The instant case comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (the RO).  

The Veteran testified at a Travel Board hearing held at the 
Huntington RO in June 2009 before the undersigned Acting 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran's most recent VA compensation and pension 
examinations were performed in April 2006 and May 2006.  The 
Veteran testified at the June 2009 hearing that his service-
connected bilateral foot and low back disabilities have 
worsened since that time.  See the June 2009 hearing 
transcript, page 5.

The Board finds that contemporaneous VA medical examinations 
are warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) (VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination). 

Additionally, a remand is necessary to ensure proper 
notification under the VCAA as to the low back disability 
rating on appeal.

The Veteran was sent a letter from the RO dated in March 2006 
which informed him that he must submit evidence that his 
service-connected conditions have gotten worse.  However, the 
Court of Appeals for Veterans Claims (Court) has issued a 
recent decision which indicates such general notice will not 
suffice.

Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that section § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Further, if the Diagnostic Code under which the 
Veteran is rated (Diagnostic Codes 5242 in the instant case) 
contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  Additionally, the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the plantar fasciitis 
claim on appeal, the additional notice requirements recently 
set forth in Vazquez- Flores v. Peake do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  Accordingly, only the 
claim for an increased rating for a low back disability 
requires further VCAA notification in light of Vazquez-
Flores.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send the Veteran a corrective VCAA 
notice.  Specifically, the Veteran should 
be advised of the evidentiary requirements 
for his claim of entitlement to an 
increased disability rating for his 
service-connected low back disability as 
outlined by the Court in Vazquez-Flores v. 
Peake.

2.  Schedule the Veteran for an examination 
(or separate examinations as may be 
necessary) in order to determine the 
current severity of the service-connected 
bilateral foot and low back disabilities.  
The Veteran's VA claims folder should be 
forwarded to the examiner(s) for review in 
connection with the examination(s).  The 
examiner(s) should specifically comment on 
DeLuca factors such as weakness, 
fatigability, incoordination and the like.  
A report of the examination(s) should be 
associated with the Veteran's VA claims 
folder.

3.  After undertaking any additional 
development deemed by it to be appropriate, 
readjudicate the Veteran's claims of 
entitlement to increased ratings for his 
service-connected bilateral foot and low 
back disabilities.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


